Bliss, J.
I concur for affirmance in so far as the Special Term directed cancellation of the examination and a revision of the requirements so as to eliminate any distinction between attorneys who are graduates of a recognized law school and those who are not. The requirement which combined graduation from a recognized law school with admission to the Bar has no basis in reason. Our Court of Appeals is entrusted with setting up the standards for admission to the Bar and such admission should be the only test in this regard.
Hill, P. J., dissents, in an opinion.